Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 11 May 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 11 May 2022, and for the reasons mentioned above, is being treated as an election without traverse.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
a.	Claim 1, line 1, change “Process” to “A process”
b.	Each of claims 2-12, line 1, change “Process” to “The process”
c.	Claim 6, line 2, before “composition”, insert “polymer”.
d.	Claim 7, line 2, before “composition”, insert “polymer”.
e.	Claim 7, line 5, after “the” and before “composition, insert “polymer”.
f.	Claim 8, line 7, change “PBT)” to “(PBT)”.
g.	Claim 9, line 7, before “composition”, insert “polymer”.
h.	Claim 10, line 6, before “composition”, insert “polymer”.
i.	Claim 11, line 6, after “the” and before “composition, insert “polymer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “preferably at most 15 wt.%” in lines 2-3.  The claim is confusing, since the use of the word “preferably” makes it unclear as to whether the claim actually requires that the amount of E-glass fibers is at most 15 wt.%.
Claim 7 recites the limitation "Group (A)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the phrase “of Group (A)” be deleted.
Claim 8 recites “preferably a blend of a semi-crystalline semi-aromatic polyamide and an amorphous semi-aromatic polyamide” in lines 4-6.  The claim is confusing, since the use of the word “preferably” makes it unclear as to whether the claim actually requires a blend of a semi-crystalline semi-aromatic polyamide and an amorphous semi-aromatic polyamide.
Claim 8 recites “preferably a blend of PBT and PET” in lines 7-8.  The claim is confusing, since the use of the word “preferably” makes it unclear as to whether the claim actually requires a blend of PBT and PET.
Claim 11 recites “preferably 0.1 – 20 wt.%” in line 5.  The claim is confusing, since the use of the word “preferably” makes it unclear as to whether the claim actually requires 0.1 – 20 wt.% of at least one other component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106009544 A, published 12 Oct. 2016, hereinafter Li) and evidence provided by Aepli (US Patent Application 2016/0355679 A1, published 08 Dec. 2016, hereinafter Aepli).
Regarding claims 1 and 4-5, Li teaches polyester material for nano injection molding a resin product comprising polybutylene terephthalate resin (PBT) and D-type glass fibers (Abstract, paragraphs 0015, 0021), which forms a metal-plastic piece (paragraph 0031).  His molding process is based on nano-injection molding process (NMT) in which the resin is adhered to nano-processed metal surfaces (paragraphs 0005 and 0009), i.e. metal surface with surface irregularities.
As evidenced by Aepli, D glass fibers comprise 73-75% silicon dioxide, 21-24% boron oxide, i.e. boron trioxide, 0-1% calcium oxide, 0–4%, sodium and potassium oxides, and 0.1% aluminum oxide (paragraph 0069).
In light of the overlap between the claimed process for manufacturing a plastic-metal hybrid part by plastic overmolding on a metal surface via nano-molding (NMT) and that disclosed by Li, it would have been obvious to one of ordinary skill in the art to use a process for manufacturing a plastic-metal hybrid part by plastic overmolding on a metal surface via nano-molding (NMT) that is both disclosed by Li and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding claim 2, Li teaches the elements of claim 1, and Li teaches his invention involves aluminum-plastic composite products (paragraph 0010).
Regarding claim 6, Li teaches the elements of claim 1, and Li teaches his polymer compositions comprise 0.1-30 wt.% glass fibers (paragraph 0020), and the glass fibers may be D-type glass fibers (paragraph 0021).  Thus, Li teaches an embodiment with no E-type glass fibers.
Regarding claims 7-8 and 10-11, Li teaches the elements of claim 1, and Li teaches the polymer composition of his Example 8 comprises 43 wt.% PBT, 20 wt.% polyethylene terephthalate (PET), 20 wt.% glass fibers, and 17 wt.% of other components (10+2+2+2+0.5+0.5) (paragraphs 0039 and 0040 and Table of paragraph 0039 in original Japanese patent document), which corresponds to 63 wt.% of the polymer types listed in claim 1.  Li teaches the glass fibers can be D-type glass fibers (paragraph 0021).
As presented above, as evidenced by Aepli, D glass fibers comprise 73-75% silicon dioxide and 21-24% boron oxide, i.e. boron trioxide (paragraph 0069).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106009544 A, published 12 Oct. 2016, hereinafter Li) in view of Qin (US Patent Application 2011/0250377 A1, published 13 Oct. 2011, hereinafter Qin).
Regarding claim 3, Li teaches the elements of claim 1.
Li does not disclose the process steps for generating a nano-surface for injection molding.
Qin teaches a method for forming plastic-metal hybrid parts than includes anodizing the metal substrate (Abstract), using chromic acid, phosphoric acid, sulfuric acid oxalic acid, or boric acid (paragraph 0013).
Given that Li and Qin are drawn to plastic-metal hybrid parts involving metal surfaces with nano-sized irregularities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anodize the metal surface as taught by Qin as part of the process in forming the plastic-metal hybrid part taught by Li.  Since Li and Qin are both drawn to plastic-metal hybrid parts involving metal surface with nano-sized irregularities, one of ordinary skill in the art would have a reasonable expectation of success in anodizing the metal surface with one of the acids taught by Qin as part of the process in forming the plastic-metal hybrid part of Li.  Further, Qin teaches the exterior surface defines a plurality of irregularities formed thereon via anodizing, and the plastic features are formed directly over the anodized exterior surface of the metal substrate such that the plastic material infiltrates, and is cured in, the irregularities to form a mechanical bond between the plastic structure and the metal substrate (paragraph 0011).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106009544 A, published 12 Oct. 2016, hereinafter Li) in view of Aepli (US Patent Application 2016/0355679 A1, published 08 Dec. 2016, hereinafter Aepli).
Regarding claim 12, Li teaches the elements of claim 1.
Li does not disclose the inclusion of a laser direct structuring (LDS) additive.
Aepli teaches the incorporation of an LDS additive in an overmolding polymer blend (paragraph 0079).
Given that Li and Aepli are drawn to plastic overmolded metal parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an LDS additive as taught by Aepli in polymer composition for forming the plastic-metal hybrid part taught by Li.  Since Li and Aepli are both drawn to plastic overmolded metal parts, one of ordinary skill in the art would have a reasonable expectation of success in adding an LDS additive as taught by Qin as part of the process in forming the plastic-metal hybrid part of Li.  Further, Aepli teaches an LDS additive having a nonzero absorption coefficient for UV, VIS or IR radiation, which on exposure to laser radiation forms metal seeds which, in a chemical metallizing procedure, facilitate and/or enable and/or enhance the deposition of metal layers for the generation of conductor tracks (paragraph 0079).

Claims 1-2, 4-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Li (CN 106009544 A, published 12 Oct. 2016, hereinafter Li) and further in view of Endtner and Bienmueller (US Patent Application 2017/0058099 A1, published 02 Mar. 2017, hereinafter Endtner) and evidence provided by Aepli (US Patent Application 2016/0355679 A1, published 08 Dec. 2016, hereinafter Aepli).
Regarding claims 1-2, 4-5, 7-9, and 11, Topoulos teaches a resin composition for device housings comprising at least one amorphous semi-aromatic polyamide, at least one semi-crystalline polyamide, and at least one glass reinforcement agent (Abstract).  Topoulos teaches his composition contains 10-30% of an amorphous semi-aromatic polyamide, 20-40% of a semi-crystalline polyamide, comprising aliphatic and aromatic dicarboxylic acid repeat units, and 35-65% fibrous glass filler (paragraphs 0016-0019 and 0055).  Further, Topoulos teaches his composition may comprise heat stabilizers in the amount of 0.1 to 3 wt.% (paragraph 0063).  Topoulos teaches that his composition is for injection molding articles (paragraph 0069).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of semi-crystalline semi-aromatic polyamide, amorphous semi-aromatic polyamide, fibrous glass filler, and other components from the overlapping portion of the ranges taught by Topoulos because overlapping ranges have been held to be prima facie obviousness.
Topoulos does not disclose fabricating hybrid parts with his composition nor the use of silicon-boron glass fibers.
Li teaches nano injection molding a resin product comprising thermoplastic resin and glass fibers (Abstract, paragraphs 0015, 0021), which forms a metal-plastic piece (paragraph 0031).  His molding process is based on nano-injection molding process (NMT) in which the resin is adhered to nano-processed metal surfaces (paragraphs 0005 and 0009), i.e. metal surface with surface irregularities.  Li teaches his invention involves aluminum-plastic composite products (paragraph 0010).
It would have been obvious to one of ordinary skill in the art to use the nano injection molding process taught by Li with the polyamide composition taught by Topoulos to form plastic-aluminum hybrid parts.  Li teaches that his nano-injection process (NMT) is simple and suitable for large-scale production (paragraph 0026).
Endtner teaches a polyamide composition comprising D-glass (borosilicate glass or silicon-boron glass) fibers (Abstract and paragraphs 00090-0096).
Given that Topoulos and Endtner are drawn to glass fiber-filled polyamide compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the D-glass (borosilicate glass / silicon-boron glass) fibers as taught by Endtner as the glass fibers in the plastic-metal hybrid part taught by Topoulos in view of Li.  Since Topoulos and Endtner are both drawn to glass fiber-filled polyamide compositions, one of ordinary skill in the art would have a reasonable expectation of success in using D-glass (borosilicate glass / silicon-boron glass) as taught by Endtner as the glass fibers in the plastic-metal hybrid part taught by Topoulos in view of Li.  Further, Endtner teaches a person skilled in the art distinguishes between various types of glass fibers, and D-glass (borosilicate glass / silicon-boron glass) fibers are used in applications with increased electrical requirements (paragraphs 0090-0096).
As evidenced by Aepli, D glass fibers comprise 73-75% silicon dioxide, 21-24% boron oxide, i.e. boron trioxide, 0-1% calcium oxide, 0–4%, sodium and potassium oxides, and 0.1% aluminum oxide (paragraph 0069).
Regarding claim 6, Topoulos in view of Li and further in view of Endtner teaches the elements of claim 1, and neither Topoulos nor Endtner teach embodiments with both E-glass and D-glass fibers; therefore, Topoulos in view of Li and further in view of Endtner teaches a composition with D-glass fibers and no E-glass fibers.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Li (CN 106009544 A, published 12 Oct. 2016, hereinafter Li) and further in view of Endtner and Bienmueller (US Patent Application 2017/0058099 A1, published 02 Mar. 2017, hereinafter Endtner) and further in view of Qin (US Patent Application 2011/0250377 A1, published 13 Oct. 2011, hereinafter Qin).
Regarding claim 3, Topoulos in view of Li and further in view of Endtner teaches the elements of claim 1.
Topoulos in view of Li and further in view of Endtner does not disclose the process steps for generating a nano-surface for injection molding.
Qin teaches a method for forming plastic-metal hybrid parts than includes anodizing the metal substrate (Abstract), using chromic acid, phosphoric acid, sulfuric acid oxalic acid, or boric acid (paragraph 0013).
Given that Li and Qin are drawn to plastic-metal hybrid parts involving metal surfaces with nano-sized irregularities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anodize the metal surface as taught by Qin as part of the process in forming the plastic-metal hybrid part taught by Topoulos in view of Li and further in view of Endtner.  Since Li and Qin are both drawn to plastic-metal hybrid parts involving metal surface with nano-sized irregularities, one of ordinary skill in the art would have a reasonable expectation of success in anodizing the metal surface with one of the acids taught by Qin as part of the process in forming the plastic-metal hybrid part of Topoulos in view of Li and further in view of Endtner.  Further, Qin teaches the exterior surface defines a plurality of irregularities formed thereon via anodizing, and the plastic features are formed directly over the anodized exterior surface of the metal substrate such that the plastic material infiltrates, and is cured in, the irregularities to form a mechanical bond between the plastic structure and the metal substrate (paragraph 0011).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Li (CN 106009544 A, published 12 Oct. 2016, hereinafter Li) and further in view of Endtner and Bienmueller (US Patent Application 2017/0058099 A1, published 02 Mar. 2017, hereinafter Endtner) and further in view of Aepli (US Patent Application 2016/0355679 A1, published 08 Dec. 2016, hereinafter Aepli).
Regarding claim 12, Topoulos in view of Li and further in view of Endtner teaches the elements of claim 1.
Topoulos in view of Li and further in view of Endtner does not disclose the inclusion of a laser direct structuring (LDS) additive.
Aepli teaches the incorporation of an LDS additive in an overmolding polymer blend (paragraph 0079).
Given that Topoulos and Aepli are drawn to polyamide-glass fiber compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an LDS additive as taught by Aepli in polymer composition of the plastic-metal hybrid part taught by Topoulos in view of Li and further in view of Endtner.  Since Topoulos and Aepli are both polyamide-glass fiber compositions, one of ordinary skill in the art would have a reasonable expectation of success in adding an LDS additive as taught by Qin into the polyamide-glass fiber composition of plastic-melt hybrid part of Topoulos in view of Li and further in view of Endtner.  Further, Aepli teaches an LDS additive having a nonzero absorption coefficient for UV, VIS or IR radiation, which on exposure to laser radiation forms metal seeds which, in a chemical metallizing procedure, facilitate and/or enable and/or enhance the deposition of metal layers for the generation of conductor tracks (paragraph 0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Naritomi (US Patent Application 2010/0279120 A1, published 04 Nov. 2010) teaches metal-plastic hybrid parts in which irregularities with dimensions of 10 nm to 10 [Symbol font/0x6D]m are formed on the surface of the metal.  Iwahashi et al. (US Patent Application 2009/0274889 A1, published 05 Nov. 2009) teaches a method for forming a composite of an aluminum alloy and a mixture of aromatic polyamides by forming ultrafine recesses on the surface of the aluminum by an eroding aqueous solution.  Harder and Mossauer (US Patent Application 2014/0329944 A1, published 06 Nov. 2014) teaches a polyamide molding material comprising a semi-crystalline, semi-aromatic polyamide, an amorphous polyamide, 40-70 wt.% glass fibers, and 0-15 wt.% flame retardant.  Gong et al. (US Patent Application 2014/0363660 A1, published 11 Dec. 2014) teaches a method for integrally molding metal and resin using a polyphenylene oxide-polyamide blend.  Oyamada et al. (US Patent Publication 2004/0102559 A1, published 27 May 2004) teaches a glass-filled polyamide blend with an additional additive for molding articles.  Yuan et al. (US Patent Application 2012/0108130 A1, published 03 May 2012) teaches an overmolding polyamide composite.  Ezaki (WO 2016/194361 A1, published 08 Dec. 2016) teaches a metal-resin complex in which the metal has nanometer-sized recesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787